             Case: 4:19-mj-03090-NCC Doc. #: 1 Filed: 05/03/19 Page: 1 of 1 PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the                                                  FILED
                                               EASTERN DISTRICT OF :MISSOURI                                          MAY - 3 2019
                ·United States of America                              )                                             U.S. DISTRICT COURT
                                                                                                                   EASTERN DISTRICT OF MO
                               v.                                      )                                                   ST. LOUIS
                                                                       )      Case No. 4:19 MJ 3090 NCC
                RYAN JOSEPH PALMIERI                                   )
                                                                       )
                                                                       )
                                                                       )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in t~is case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                February 2019 - April 2019         in the county of         ST. LOUIS COUNTY              in the
    EASTERN            District of           MISSOURI             , the defendant(s) violated:,"

            Code Section                                                         Offense Description

18 USC 2423(b)                                   Travel with intent to engage in illicit sexual conduct




         This criminal complaint is based on these facts:
                                                           SEE ATTACHED AFFIDAVIT




          gf Continued on the attached sheet.



                                                                                           John Mark Burbridge, Special
                                                                                                   Printed name and title

Sworn to bef()re me and signed in my presence.


                  05/03/2019
Date:


City and state:                          St. Louis, Missouri                  ·Honorable Noelle C. Collins , U.S. Magistrate Judge
                                                                                                   Printed name and title
